DETAILED ACTION
	Claims 1, 3, 4, 6, 7, 9-15, 17, 18, 20, 23-25, 33-38, 51, 54, 79-82, 97, and 98 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on January 19, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on November 24, 2020 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 112
Claims 1-3, 17, 18, 20, 23, 33, and 34 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The unsupported subject matter has been deleted, and the rejection is withdrawn.
Claims 1, 24, 25, and 33-36 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 102
Claims 1-4, 17, 18, 20, 23, 33, and 34 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734).
The Applicant has amended the claims and has traversed the rejection on the grounds that Qi et al. does not anticipate the amended claims as there is no showing that a JMJD2A inhibitor such as 2,4-
The Examiner has considered the Applicant’s traversal fully, but must disagree.  In the specification as filed, “treating” is defined as including any improvement or reduction of progression of type 2 diabetes, or, where appropriate, type 1 diabetes or prediabetes or obesity or chronic liver disease, which can be evaluated by one or more of the following criteria:  reduction in blood glucose; reduction in glycated hemoglobin; improvement in response to glucose tolerance test; reduction in urinary frequency, urinary urgency, or excessive thirst; reduction in pain associated with peripheral neuropathy; improvement in wound healing, improvement in fatigue, body mass index, liver enzyme levels, or any other sign or symptom associated with type 2 diabetes. (emphasis added)  See paragraph 58 of the instantly filed disclosure.  As can be seen, there is no requirement that the method actually reduce hyperglycemia, only that one or more criteria are met.  Qi et al. teach that JMJD2A inhibition exerted protective effect against neointimal formation in diabetic rats following balloon injury through interfering with the high glucose induced proliferation and migration in VSMCs.  See page 730, first full paragraph.  Therefore, Qi et al. clearly show that there is improvement in wound healing or any other sign or symptom associated with type 2 diabetes.  
Therefore, the rejection is maintained.
Previous Claim Rejections - 35 USC § 103
Claims 1-4, 17, 18, 20, 23-25, and 33-36 were previously rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734) in view of Ikeda et al. (USPN 6,150,383).
	The Applicant has amended the claims and has traversed the rejection on the grounds that Ikeda et al. does not remedy the deficiencies of Qi et al. for using any epigenetic modulator for the treatment of type 2 diabetes itself, not merely intimal neovascularization, and that Ikeda et al. does not 
	The Examiner has considered the Applicant’s traversal fully, but must disagree.  Firstly, as shown above, the definition of treatment in the instant disclosure establishes that Qi et al. in fact treats type 2 diabetes.  Secondly, both Qi et al. and Ikeda et al. teach an epigenetic agent and an insulin resistance agent respectively.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  There is no evidence that the combination would not behave any differently than if the agents were administered on their own.
	With respect to the Applicant’s comments on the inherency of the agent of Qi et al. shown in the instant disclosure to reduce insulin resistance, claim 23 inly requires that the administration performs that function. Qi et al. clearly teach administration to treat type 2 diabetes, and the instant disclosure clearly shows that the same agents reduces insulin resistance.  Therefore, even though Qi et al. did not test for or appreciate the function of their agent to reduce insulin resistance, this effect was nevertheless performed as the function of a drug that is administered is inseparable from the drug itself, unless it can be shown to be a dose effective variable.  
	Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 17, 18, 20, 23, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734).
Qi et al. teach the administration of the compound of Formula I, 2,4-pyridinecarboxylic acid with intraperitoneal administration in an amount of 7.5, 15, or 30 mg/kg/d as a buffered solution to treat diabetic rats.  See page 721, lines 1-6, page 722, lines 10-22.  The administration of 2,4-pyridinecarboxylic acid restores H3K9me3 and suppresses the inflammatory response in injured arteries of diabetic rats.  See the passage bridging paragraphs 729-730.  With respect to claim 23, the instant disclosure shows that administration of 2,4-pyridinedicarboxylic acid reduces insulin resistance (Figure 1,) and therefore as Qi et al. teach the same administration, this property is inherently present in Qi et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 17, 18, 20, 23-25, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (Cellular Physiology and Biochemistry, 2015, 719-734) in view of Ikeda et al. (USPN 6,150,383).
Qi et al. teach the administration of the compound of Formula I, 2,4-pyridinecarboxylic acid with intraperitoneal administration in an amount of 7.5, 15, or 30 mg/kg/d as a buffered solution to treat diabetic rats.  See page 721, lines 1-6, page 722, lines 10-22.  The administration of 2,4-pyridinecarboxylic acid restores H3K9me3 and suppresses the inflammatory response in injured arteries of diabetic rats.  See the passage bridging paragraphs 729-730.  With respect to claim 23, the instant disclosure shows that administration of 2,4-pyridinedicarboxylic acid reduces insulin resistance (Figure 
Qi et al. do not teach where another anti-diabetic agent is also administered, such as the biguanide metformin.
Ikeda et al. teach that biguanides such as metformin increase the sensitivity of peripheral tissues to insulin and inhibit glucose absorption in the intestine.  See column 11, lines 31-36.
The person of ordinary skill in the art would be motivated to combine the teachings of Qi et al. and Ikeda et al. to arrive at the instantly claimed invention as both 2,4-pyridinedicarboxylic acid and metformin are shown to be agents for the treatment of symptoms of diabetes.  As each compound would be expected to act in a similar fashion to being administered separately, the combination of prior art elements would be expected to work in a predictable manner and is obvious absent evidence of secondary considerations.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1, 3, 4, 17, 18, 20, 23-25, and 33-36 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626